Citation Nr: 1032721	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for stenosis of the cervical 
spine with syringomyelia and residuals of a C4-C6 laminectomy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1969 to July 1972.

This matter is before the Board of Veterans' Appeals on appeal of 
a rating decision, dated in November 2004, of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The claim of service connection for a lumbar spine disability has 
been raised by the record, which is referred to the RO for 
appropriate action.  

The reopened claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1. In a rating decision in February 2001, the RO denied the claim 
of service connection for stenosis of the cervical spine with 
syringomyelia and residuals of a C4-C6 laminectomy; and after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal of 
the adverse determination.

2.  The additional evidence presented since the rating decision 
in May 2001 by the RO, denying the claim of service connection 
for a stenosis of the cervical spine with syringomyelia and 
residuals of a C4-C6 laminectomy, relates to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1. The rating decision in May 2001 by the RO, denying the claim 
of service connection for stenosis of the cervical spine with 
syringomyelia and residuals of a C4-C6 laminectomy, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision in 
May 2001 is new and material, and the claim of service connection 
is reopened.  38 U.S.C.A. § 5108 (West 2002).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As the application to reopen the claim of service connection for 
stenosis of the cervical spine with syringomyelia and residuals 
of a C4-C6 laminectomy is resolved in the Veteran's favor, the 
only matter disposed of in this decision, further discussion here 
of compliance with the VCAA with regard to the claims to reopen 
is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Procedural and Factual Background

By a rating decision in May 2001, the RO denied the claim of 
service connection for stenosis of the cervical spine because 
there was no evidence that the stenosis of the cervical spine 
resulted from an in-service motorcycle accident occurring in 
August 1970.

After the RO notified the Veteran of the adverse determination 
and of his procedural and appellate rights, the Veteran did not 
perfect an appeal of the adverse determination and the 
determination became final by operation of law.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.  

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in May 2001 is summarized as follows:

The service treatment records show that in service in August 
1970, while riding a motorcycle, the Veteran hit an oil slick and 
slid into the back of a parked car, suffering an open fracture of 
the midshafts of the left tibia and fibula.  He also sustained a 
tear of the left anterior cruciate ligament and a sprain of the 
left medial collateral ligament.  There are no other documented 
injuries from the motorcycle accident in the service treatment 
records.  

The records of the police, fire department, and other emergency 
responders have not been identified and associated with the file.

After service, in November 1999, the Veteran sought treatment 
from a chiropractor, E. M. G., who reported the Veteran's 
complaints of neck stiffness.  The diagnosis was nonallopathic 
lesion of the cervical region.  No opinion as to etiology was 
offered.

An X-ray in August 2000 showed early degenerative disc disease at 
C5-C6 with associated mild hypertrophic changes.

In August 2000, Dr. A. R. reported that the Veteran had bilateral 
upper extremity loss of motion, weakness, loss of sensation in an 
ulnar nerve distribution, and aching pain.  The diagnosis was 
degenerative joint disease.



In December 2000, a private MRI showed spinal canal stenosis at 
C6-C7.  The physician interpreting the MRI also noted a short 
segment of increased T2 signal at the C7 level that could 
represent a tiny fluid collection indicating a syrinx.  No other 
definite cord abnormality was identified.

Current Application

Although the prior rating decision of May 2001 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented. 
38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's characterization of the claim, the Board 
is without jurisdiction to consider the substantive merits of the 
claim of service connection in the absence of a finding that new 
and material evidence has been presented. The Board therefore 
must determine whether new and material evidence has been 
received to reopen the previously denied claim.  Jackson v. 
Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claim of service 
connection was received in March 2004.  

As the claim to reopen was received after August 29, 2001, the 
current regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998).

In order that the additional evidence may be considered new and 
material under the current regulatory definition of new and 
material evidence, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence between 
service and the Veteran's current cervical spine disability.

Additional Evidence and Analysis

The additional relevant evidence presented since the rating 
decision in February 2001 consists of the following:

VA records in May 2001 show that the Veteran had a C4-C6 
laminectomy for symptoms of cervical stenosis.

In May 2006, a private physician, C. N. B., MD, reported that he 
reviewed the Veteran's claim file and the medical literature.  
The physician expressed the opinion that the Veteran's neck 
problems were likely due to the 1970 accident.

The Board finds that the medical opinion of the private physician 
is new and material evidence because the opinion relates to an 
unestablished fact necessary to substantiate the claim, that is, 
a nexus between the cervical spine disability and service, that 
is, the vehicle accident, the absence of which was the reason the 
claim was previously denied.  38 C.F.R. § 3.156(a).  Accordingly, 
the claim is reopened. 38 U.S.C.A. § 5108.



ORDER

As new and material evidence has been presented, the claim of 
service connection for stenosis of the cervical spine with 
syringomyelia and residuals of a C4-C6 laminectomy is reopened, 
and to this extent only the appeal is granted.


REMAND

Because the claim of service connection for service connection 
for stenosis of the cervical spine with syringomyelia and 
residuals of a C4-C6 laminectomy has been reopened, the claim 
must be reviewed in light of all the evidence of record.  Before 
that, however, additional assistance in developing the facts 
pertinent to the claim under 38 C.F.R. § 3.159 is necessary.

During service in August 1970, while riding a motorcycle, the 
Veteran hit an oil slick and slid into the back of a parked car, 
suffering an open fracture of the midshafts of the left tibia and 
fibula.  The records of the first responders have not been 
obtained. 

In August 2008, the Board requested opinions from an orthopedic 
surgeon and a neurologist from the Veterans Health Administration 
(VHA).  The written responses refer to the absence of the initial 
records of the accident and treatment, which may have a bearing 
on the claim. 

In light of the above and as the evidence of record does not 
contain sufficient medical evidence to decide the claims, further 
evidentiary development is needed under the duty to assist.  






Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf the 
private records, pertaining to the 
motorcycle accident in August 1970 to 
include a police report and a report of 
the emergency personnel, who treated him 
at the scene of the accident, and any in-
patient records from a civilian hospital 
before he was transferred to the San Diego 
Naval Hospital.

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


